Exhibit 10.7

 

LOGO [g33352ex10_7logo.jpg]      

FTI Consulting

     

Phillips Point West Tower, Suite 1500

     

777 South Flagler Drive

     

West Palm Beach, FL 33401

      main 561.515.1900    Personal and Confidential         

www.fticonsulting.com

June 2, 2010

Mr. Eric B. Miller

4325 Wickford Road

Baltimore, MD 21210

Dear Eric:

We are delighted to extend to you the following Second Amended Offer of
Employment at FTI Consulting, Inc. (the “Company”). The terms of your employment
will be as follows:

Position - Executive Vice President, General Counsel and Chief Ethics Officer.

Base Salary - $750,000 per year.

Bonus Opportunity - You will participate in the Section 162(m) bonus program for
senior executive officers, with bonus opportunities set annually upon
achievement of corporate and individual goals. You will also participate in
other bonus programs offered generally to senior executives.

Severance Protection - In the event that you are terminated without Cause or
terminate your employment for Good Reason, you will be entitled to a cash
payment of (i) your then current base salary plus (ii) $700,0000 (the “Severance
Payment”). In the event that you are terminated without Cause or terminate your
employment for Good Reason coincident with or during the 12-month period after a
Change of Control, you will be entitled to a cash payment equal to two times
(2X) the Severance Payment.

Leased Automobile - You will be provided a three-year leased automobile of your
choice, with a monthly lease payment of up $1,000 per month, subject to the
Company’s policy and practices regarding leased automobiles. The Company may
review and revise its policy and practices from time to time, and if should this
benefit be terminated, reasonable alternatives will be proposed.

Paid Time Off - You will be entitled to five weeks of paid time off annually.
Paid time off is not an accrued benefit and unused time is not rolled over from
year to year or paid out upon employment termination.

Benefits - You will be eligible for standard employee benefits as described in
the Company’s Employee Benefit Summary.



--------------------------------------------------------------------------------

Mr. Eric B. Miller

June 2, 2010

Page 2

 

Principal Place of Employment - Baltimore, MD. In the event you are required to
move your principal place of employment to a location other than Baltimore, MD -
Washington, DC metro area, you will be entitled to terminate your employment for
Good Reason.

Employment at Will - You will be an employee-at-will. Employment may be
terminated by either party for any reason at any time, with or without cause.

Definitions - For purposes of this Amended Offer of Employment, Cause, Good
Reason and Change of Control are defined as provided in the Company’s employment
agreements with its Chief Executive Officer, except that Change of Control shall
not constitute Good Reason.

We are very enthusiastic about your continued employment. In the position of
Executive Vice President, General Counsel and Chief Ethics Officer, you will
report directly to the Company’s CEO.

 

Yours truly,      /S/ JACK B. DUNN, IV      Jack Dunn      President &     
    Chief Executive Officer      Accepted and Agreed:     

/S/ ERIC B. MILLER

    

6/3/2010

Eric B. Miller      Date